O Prob 22                  CASE 0:21-cr-00013-SRN Doc. 1 Filed 01/15/21 Page 1 of 1
                                                                                             DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                             10-04036-02-CR-C-BCW
          TRANSFER OF JURISDICTION                                                           DOCKET NUMBER (Rec. Court)

                                                                                             21-CR-13-1-SRN

NAME AND ADDRESS OF PROBATION/SUPERVISED RELEASEE                       DISTRICT             DIVISION
                                                                        Western
CHARITY JEAN STEINBRINK                                                 District of          Central
                                                                        Missouri
                                                                        NAME OF SENTENCING JUDGE
                                                                        Nanette K. Laughrey

                                                                      DATES OF PROBATION      From                    To
                                                                      /SUPERVISED RELEASE:                            07/18/2024
                                                                                              07/19/2019

OFFENSE
    21 U.S.C. 841(a)(1), 841(b)(1)(A) and 846 Conspiracy to Distribute 500 Grams or More of
                                       Methamphetamine
    21 U.S.C. 841(a)(1), 841(b)(1)(B) Possession with Intent to Distribute 50 Grams or More of
                                  Methamphetamine (2 Counts)

PART 1 - ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI
        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States
District Court for Minnesota                                                               upon that
Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of
probation or supervised release may be changed by the District Court to which this transfer is made
without further inquiry of this Court.*


                     January 12, 2021                                                                   /s/ Brian C. Wimes
                            Date
                                                                                                           Brian C. Wimes
                                                                                                        U.S. District Judge

 *This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE DISTRICT COURT OF MINNESOTA
       IT IS HEREBY ORDERED that jurisdiction over the above-named probation/supervised
releasee be accepted and assumed by this Court from and after the entry of the order.




               January 15, 2021                                                     s/Susan Richard Nelson
                       Effective Date                                               SUSAN RICHARD NELSON
                                                                                    United States District Judge
                     Case 2:10-cr-04036-BCW Document 269 Filed 01/12/21 Page 1 of 1
